COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER ON MOTION

Cause number:               01-12-00881-CV
                            New Process Steel, L.P. and The Alta Fay and Eugene R. Fant Children's
Style:                      Trust of 1978 Number One
                            v John S. Beeson, Individually and as Trustee and Centerpoint Energy
                            Houston Electric, LLC
Date motion filed*:         January 02, 2013
Type of motion:             Extension of time to file reporters record filed
Party filing motion:        Court Reporter
Document to be filed:       Reporter’s Record

Is appeal accelerated? No

If motion to extend time:
        Original due date:            10-29-12
        Number of previous extensions       -3-                     Current Due date: 1-2-13
granted:
        Date Requested:               1-29-13

Ordered that motion is:

              Granted
               If document is to be filed, document due: January 29, 2013
               Absent extraordinary circumstances, the Court will not grant additional motions to
               extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature:/s/ Sherry Radack
                 
Panel consists of ____________________________________________
Date: January 30, 2013
November 7, 2008 Revision